Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/06/2020.  
This patent document claims priority to, and is a continuation-in-part under 35 U.S.C.sctn. 111(a) of, International Patent Application Number PCT/EP2019/025448, which was filed on Dec. 10, 2019 and claims priority to U.S. provisional patent application No. 62/777,307, filed Dec. 10, 2018.
The information disclosure statement/s (IDS/s) submitted on 05/06/2020 and on 09/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/06/2020 are acceptable.
Claims 1-23 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 15-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (U.S. 2017/0256934 A1) in view of Li et al. (U.S. 2019/0089146 A1).  


In re to claim 1, Kennedy et al. disclose a solid state circuit breaker apparatus (i.e. 300, fig. 3, see p. [0026]) comprising: a solid state switch (i.e. 306) ; a current sensor (i.e. see p. [0026] and 1206, fig. 12); and a control circuit (i.e. 302, fig. 3), wherein the control circuit is programmed to operate the solid state switch by, in response to receipt of a signal (i.e. Isense) from the current sensor indicating that an overcurrent condition exists (i.e. seep. [0038]).  Except, Kennedy et al.  fail to explicitly disclose that using pulse width modulation to generate a set of control pulses, and using the control pulses to trigger the solid state switch to open and close in a pattern that corresponds to the control pulses, and thus limit an amount of let-through current that the solid state switch may pass to a load.  Whereas, Li et al. teach using pulse width modulation to generate a set of control pulses (i.e. PWM signal to control switching block 22, see fig. 1 and p. [0036]), and using the control pulses to trigger the solid state switch (i.e. 42) to open and close in a pattern that corresponds to the control pulses, and thus limit an amount of let-through current that the solid state switch may pass to a load (i.e. 10, fig. 1 and p. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the solid state circuit breaker apparatus of Kennedy et al. by implementing a pulse width modulation (PWM) signal to control the solid state switch in order to enhance the efficiency of the apparatus by improving stability, reducing energy consumption and maximizing output to the load.  In addition, a PWM switching technique would have been a known option within the technical grasp of a person of ordinary skill in the art at the time of the filing of this application.

In re to claims 2-4, Kennedy et al. disclose the solid state circuit breaker apparatus (i.e. 300, fig. 3, see p. [0026]) of claim 1, wherein the control circuit is programmed to determine a frequency for the control pulses based on a maximum interruption current level of the solid state circuit breaker apparatus and circuit power factor (i.e. microcontroller 302 is programmable such as to detect and respond to faults, distinguish between loads being brought online and impending faults, and generate the gating signal that directs the solid-state device 306 to switch OFF when conditions warrant , see p. [0033]); wherein the control circuit is programmed to determine a trip time of the solid state switch based on a frequency for the control pulses (i.e. see p. [0049]); wherein: a frequency for the control pulses is programmed into the control circuit (i.e. the
microcontroller is configured to control a duty cycle of the solid-state switch); and the control circuit is programmed to determine a trip time for the solid state switch based on a level of the let-through current that the current sensor is detecting (i.e. see p.  [0057]).
In re to claims 5-7, Kennedy et al. disclose the circuit breaker apparatus (i.e. 300, fig. 3, see p. [0026]) of claim 1, wherein the control circuit comprises: a microprocessor (i.e. 302, fig. 12) that is configured to generate the set of control pulses; a gate drive circuit that is configured to receive the control pulses from the microprocessor (i.e. the pulses to the drivers 1204 from microcontroller 302, see fig. 12) and use the control pulses to trigger the solid state switch (i.e. 306) to open and close according to the pattern (i.e. see p. [0057]); and a hardware trigger circuit (i.e. the ADC, see fig. 12) that is electrically connected to the current sensor (i.e. 1206) and the gate drive circuit (i.e. 1204), and that is configured to: receive the signal from the current sensor (i.e. 1206) indicating that the overcurrent condition exists, and send a trigger signal to the gate drive circuit to open the solid state switch (i.e. see p. 10057]); wherein the amount of let-through current that the solid state switch may pass to the load is a threshold level above which the .  

Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA
in view of Li et al. (U.S. 2019/0089146 A1).  

In re to claim 8, AAPA discloses a transformer apparatus with a solid state circuit breaker apparatus (i.e. fig. 1, see p. [0020]) comprising: a transformer (i.e. 10);13Attorney Docket No. 18-CCB-569 / 170936.00901 a conductive path leading from the transformer to a load output (i.e. the conductive path from 10 to the load 20); a solid state switch in the conductive path (i.e. 130 is in the conductive path); a current sensor (i.e. 110) positioned in the conductive path between the transformer (i.e. 10) and the solid state switch (i.e. 130); and a control circuit (i.e. 140), wherein the control circuit is programmed to operate the solid state switch by in response to receipt of a signal from the current sensor indicating that an overcurrent condition exists (i.e. the control circuit 140 may include a processor, see p. [0021]). Except, AAPA  fails to explicitly disclose that using pulse width modulation to generate a set of control pulses, and using the control pulses to trigger the solid state switch to open and close in a pattern that corresponds to the control pulses, and thus limit an amount of let-through current that the solid state switch may pass to a load.  Whereas, Li et al. teach using pulse width modulation to generate a set of control pulses (i.e. PWM signal to control switching block 22, see fig. 1 and p. [0036]), and using the control pulses to trigger the solid state switch (i.e. 42) to open and close in a pattern that corresponds to the control pulses, and thus limit an amount of let-through current that the solid state switch may pass to a load (i.e. 10, fig. 1 and p. [0036]).

In re to claims 9-11, AAPA discloses the transformer apparatus (i.e. fig. 1, see p. [0020]) of claim 8, wherein the control circuit is programmed to determine a frequency for the control pulses based on a maximum interruption current level of the solid state switch and circuit power factor (i.e. microcontroller 302 is programmable such as to detect and respond to faults, distinguish between loads being brought online and impending faults, and generate the gating signal that directs the solid-state device 306 to switch OFF when conditions warrant , see p. [0033]); wherein the control circuit is programmed to determine a trip time of the solid state switch based on a frequency for the control pulses (i.e. see p. [0049]); wherein: a frequency for the control pulses is programmed into the control circuit (i.e. the microcontroller is configured to control a duty cycle of the solid-state switch); and the control circuit is programmed to determine a trip time for the solid state switch based on a level of the let-through current that the current sensor is detecting (i.e. see p.  [0057]).
In re to claims 12-14, AAPA discloses the transformer apparatus (i.e. fig. 1, see p. [0020]) of claim 8, wherein the control circuit comprises: a microprocessor (i.e. 302, fig. 12) that is configured to generate the set of control pulses; a gate drive circuit that is configured to receive the control pulses from the microprocessor (i.e. the pulses to the drivers 1204 from 

In re to claims 15-23, method claims 15-23 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839